Citation Nr: 1439003	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-00 285A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a stroke and seizure, to include as secondary to service-connected coronary artery disease and hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to February 1978 and from April 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in July 2011 and January 2014.


FINDING OF FACT

The residuals of a stroke and seizure were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.


CONCLUSION OF LAW

The residuals of a stroke and seizure were not incurred or aggravated as a result of active service and are not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2007, January 2008, March 2008, and April 2008.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, and statements in support of the claim.  The development requested on remand in July 2011 and January 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The available record in this case shows the Veteran was provided VA examinations and that medical opinions pertinent to the issue on appeal have been obtained.  It is significant to note that the January 2014 remand included a request that the Veteran's file be reviewed by "a medical doctor of appropriate expertise in the field of neurology" and that the examiner be notified that the Veteran had repeatedly denied experiencing head trauma so that in the absence of evidence demonstrating the Veteran sustained a head trauma it could not be simply assumed that the etiology of the disorder was traumatic in nature.  The Board notes that an opinion was obtained in February 2014 from a medical doctor and that, in the absence of evidence to the contrary, it is presumed that the examiner has appropriate expertise in the field of neurology.  Although in correspondence dated in June 2014 the Veteran's representative noted there was no indication of the examiner's specialty, no specific challenge as to the examiner's qualifications was presented nor is there any evidence of record indicating that the February 2014 examiner does not have appropriate expertise in the field of neurology.  Therefore, the Board finds there was substantial compliance with the January 2014 remand instructions.  It is also significant to note that the February 2014 examiner's opinion is largely consistent with the other medical opinions of record, including the opinion of an October 2012 physician identified as a member of the American Association of Neurological Surgeons.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of the claimed injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Brain hemorrhage and organic diseases of the neurologic system are chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran contends that he has residuals of a stroke and seizure that are secondary to service-connected disabilities of coronary artery disease (CAD) and hypertension.  Specifically, he contends that the stroke and associated seizures he sustained in April 2007 are related to the heart surgery he underwent in February 2007 and, alternatively, that the stroke and seizure were related to years of taking anti-coagulant medications for service-connected disabilities.  He has denied having had any head trauma prior to April 2007.  VA records show service connection has been established for loss of use of both lower extremities, status post popliteal aneurysm resection, coronary artery disease with hypertension, right peroneal nerve paralysis associated with a lumbar spine disability, peripheral neuropathy of the left leg, and rheumatoid disease of the bilateral shoulders, elbows, wrists, and fingers.  Service connection has not been established for peripheral vascular disease of the lower extremities.

The Veteran's service medical records are negative for evidence of any stroke or seizures, but show that in 1966 he sustained a low back injury when he was hit by a truck.  He underwent a lumbar laminectomy in January 1981 and, following the surgery, experienced numbness in the right foot and leg.  A subsequent diagnosis of peroneal nerve palsy was provided. 

Post-service treatment records show the Veteran sustained a myocardial infarction in February 1983 and that a May 1984 VA examination revealed a history of hypertension, well-controlled, with possible myocardial infarction and abnormal electrocardiogram (EKG) studies.  A June 1984 private physician's report found the Veteran had hypertriglyceridemia, an inherited disease, that could cause arteriosclerosis.  VA examination in June 1988 included a diagnosis of generalized polyneuropathy of all extremities.  A June 1989 private treatment report noted very widespread inflammatory arthritis, particularly in the small joints in the hands, wrists, and elbows, and a severe neurological deficit in the lower limbs.  Records show that in February 1992, August 1992, and October 1992, the Veteran underwent surgeries for an abdominal aortic aneurysm and bilateral popliteal aneurysms of the legs, below the knees.  It was noted on admission that he had rheumatoid arthritis, peripheral neuropathy, and hypertension.  VA reports dated in December 1993 and January 1994 noted lost left foot dysfunction related to peripheral neuropathy and unusual weight bearing on the extremity.  The diagnoses included fibromyalgia, hyperlipidemia, and degenerative joint disease.  VA examination in November 1994 found impaired arterial circulation of the right lower extremity, accompanied by elevated triglycerides, which was first documented in June 1982. 

Records show that in October 1997 the Veteran underwent cardiac catherization which showed two-vessel disease with a chronically occluded right coronary artery, 75 percent stenosis in the first diagonal, and mild left ventricular dysfunction.  The diagnoses in February 1998 included history of peripheral vascular disease status post femoral-popliteal and aneurysm repair.  It was also noted he had a history of stable angina, coronary artery disease, hypertension, decreased left ventricular function, hyperlipidemia, hypertriglyceridemia, and diabetes.  VA treatment records dated in June 2001 noted he had severe peripheral vascular disease and was maintained on Coumadin.  Inflammatory polyneuropathy was noted to be controlled with Methotrexate. 

Records dated in January 2007 noted the Veteran reported a worsening of dyspnea and repeat cardiac catherization revealed severe three-vessel coronary artery occlusive disease with mildly diminished left ventricular dysfunction.  Coronary artery bypass graft (CABG) surgery was performed in February 2007.  On VA examination in March 2007, he reported that post surgery he had had one episode of angina that was relieved with nitroglycerin.  A post-operative EKG study showed left ventricular hypertrophy with mild left ventricular dysfunction in segmental wall motion.  It was noted he also had mild mitral regurgitation and mild tricuspid regurgitation. 

Records dated in April 2007 show the Veteran reported to the emergency room complaining of a consistent headache for approximately one week.  He denied dyspnea, blurred vision, difficulty with speech or memory, or with motor function.  He denied any injury and it was noted that he did not describe any traumatic event.  It was also noted that he was on multiple blood thinners.  Magnetic resonance imaging (MRI) showed an acute left subdural hematoma and small acute and subacute subdural hematomas (SDH) in the anterior right frontal region.  An April 2007 private medical consult report noted symptoms of congestive heart failure with evidence of a subdural hematoma, likely secondary to a combination of aspirin, Plavix, and Pletal for treatment of severe peripheral vascular disease.  Subsequent records show the Veteran underwent a left-sided craniotomy and evacuation of subdural hematoma.  Three days later, he had significant speech difficulty and there was a question of transient right-sided weakness.  There was no witnessed convulsive activity.  The assessment was aphasia related to seizure, stroke, or post-surgical relaxation of the brain causing transient symptoms.  He underwent a second craniotomy, but it was noted he did not recover well and was determined to have had a stroke.  Private treatment records dated in June 2007 noted the Veteran reported he was unable to remember pertinent events during the month of April 2007.  

A June 2008 VA examination report noted that following the second craniotomy the Veteran had three grand mal seizures.  The examiner found that a seizure disorder was not caused by or related to the Veteran's heart disorder.  It was noted that the vast majority of subdural hematomas in middle-aged males were due to trauma.  The examiner concluded that due to the bilateral nature of his hematomas, in conjunction with the left temporal contusion, the Veteran's stroke with residual seizure disorder and speech dysfunction, was likely of traumatic etiology. 

The Board remanded the appeal for additional development in July 2011.  It was requested that a medical opinion be obtained addressing whether it was at least as likely as not (50 percent probability or greater) that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals, were caused or aggravated by any service-connected disability, to include (1) CAD and hypertension status post CABG in February 2007, or (2) anti-coagulation medication taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm.  The examiner was also requested to address whether it was at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vascular disease was caused or aggravated by, or was otherwise related to, popliteal aneurysm resections or abdominal aortic aneurysm resection.  

An August 2011 VA examination report provided a diagnosis of subdural hematoma status post craniotomy times two with residual mild functional limitations and seizure disorder.  It was noted that the predominant cause of adult SDH was tearing of the bridging veins between the dura and arachnoid membrane, the veins that drain the surface of the brain into the dural sinuses, and that a rupture of those vessels allowed bleeding between the arachnoid membrane and the dura.  The venous bleeding usually was arrested by intracranial pressure or direct compression from the clot (hematoma) itself.  It was further noted that sometimes the tearing may occur as a result of cerebrospinal fluid leak and that individuals become at greater risk from any head trauma as the brain ages and atrophies.  The examiner noted that spontaneous SDH was uncommon, occurring 2.6 percent of the time due to arterial rupture of a cortical branch of the middle cerebral artery that may occur as a result of aneurysm, arteriovenous malformation, meningioma, dural metastasis, or cocaine use.  The examiner found that, although a nontraumatic or spontaneous event was within the realm of possibility, it was quite improbable and there were no significant identifiable risk factors found in this case.  It was the examiner's opinion that the Veteran's acute and chronic SDH with residuals was less likely than not caused by or related to any service-connected disability or the treatment for any such disability.

In correspondence dated in July 2013 the Veteran's representative. provided argument in support of the Veteran's claim.  The correspondence also referred to National Institute of Health internet source information and asserted that a relationship between intracranial hemorrhages (ICH) and oral anticoagulants (OAC) had been recognized for many years.  The specific articles cited included Roger G. Hart, MD, et al., Oral Anticoagulants and Intracranial Hemorrhage: Facts and Hypotheses, STROKE, 1995 Aug, 26(8): 1471-7 ("Subdural hematomas are less frequently reported than ICH in patients receiving OACs, but they are crucial to recognize because they are life threatening and amenable to surgical therapy.  OACs increase the risk of subdural hematoma 4- to 15 fold . . . Headache and mental status change are prominent early symptoms, which can evolve from days to weeks"); V. Sreerama, et al., Neurosurgical complications of anticoagulant therapy, CAN MED ASSOC J. 1973 February 3, 108(3): 305-307 (conclusion reached that the causal relationship between anticoagulant therapy and hemorrhage cannot be denied); Lewis M. Wiener, MD, et al., The Relationship of Subdural Hematoma to Anticoagulant Therapy, ARCH NEUROL. 1962; 6(4): 282-286 ("The extensive use of anticoagulants in the treatment of thromboembolic and cardiovascular disorder has been accompanied by reports of neurological complications including subarachnoid bleeding, intracerebral hemorrhage, intraspinal hemorrhage, and subdural hematoma.  Although subdural hematoma has been reported least frequently, this study suggests that it occurs more often in relation to anticoagulant therapy than has been realized.").  It was further noted that the medical literature supported a relationship between diabetes, hypertension, and cardiovascular disease, to include strokes.  The medical literature cited included James R. Sowers and Murray Epstein, Diabetes Mellitus and Associated Hypertension Vascular Disease and Nephropathy: An Update, HYPERTENSION, 1995; 26: 869-879 ("an estimated 35% to 75% of diabetic cardiovascular and renal complications can be attributed to hypertension") and an internet source document from the Department of Health and Human Services, National Diabetes Information Clearinghouse (NDIC), Diabetes, Heart Disease, and Stroke ("[i]f you have diabetes, you are at least twice as likely as someone who does not have diabetes to have heart disease or a stroke").

In August 2013, the Board requested an expert opinion from a physician with the Veterans Health Administration (VHA) to address the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals such as speech dysfunction, were caused or aggravated by any service-connected disability, to include (1) CAD and hypertension status post CABG in February 2007, or (2) anti-coagulation medication taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm?
b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals such as speech dysfunction, have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include (1) CAD and hypertension status post CABG in February 2007, or (2) anti-coagulation medication taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm?
c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vascular disease was caused or aggravated by, or was otherwise related to, his popliteal aneurysm resections and abdominal aortic aneurysm resection?  If no aggravation is found, the examiner should so state.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  The term aggravated refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

An October 2013 VHA opinion noted that the information in this case clearly documented that the Veteran had been placed on multiple blood thinners including aspirin, Plavix, and Pletal for his peripheral vascular disease and CAD.  It was also noted that there was no ambiguity in the neurosurgical literature regarding the contribution of those medications to ongoing bleeding in the brain, but that there was no data to suggest that those medications, in and of themselves, caused spontaneous bleeding.  The examiner noted that seizures were the result of brain injury either from blood (subdural, subarachnoid, or both) or from ischemic stroke, or both.  It was the examiner's opinion that the Veteran's subdural hematomas were likely the direct result of trauma and it was specifically noted that in this case the Veteran denied any trauma, but that it was vital to understand that minor/minimal trauma, such as striking your head on a door while opening it or simply sneezing hard, can be the initial traumatic event that leads to subdural hematomas when a patient is on multiple blood thinners.  Additionally, it was noted that more elderly patients had greater cerebral atrophy and, therefore, more space for blood to collect and more tension on the bridging veins from the skull to the meninges.  Subdural hematomas were noted to arise from minimal trauma to veins going back and forth from the brain to the dura/skull and that those veins were stretched in the elderly because of the cerebral atrophy and were more likely to tear leading to subdural hematomas.  The examiner found the Veteran's CAD, hypertension, and anti-coagulation medication use did not cause his subdural hematomas.  

The VHA examiner also found that it was not at least as likely as not that the Veteran's April 2007 subdural hematomas and grand mal seizures and related residuals such as speech dysfunction had been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability.  It was noted that the Veteran had complications from the evacuations of his subdural hematomas that were well recognized and described in the field of neurosurgery and were complications that could happen without any of the service-connected illnesses.  None of the Veteran's symptoms were found to have been aggravated by service-connected disabilities and were well within the expected possible outcomes from the original problem of subdural hematomas.  The examiner, in essence, refused to offer an opinion as to the third question requested by the Board.  

A February 2014 VA medical opinion found that it was less likely than not that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals such as speech dysfunction, were caused by any service-connected disability, to include coronary artery disease and hypertension or anti-coagulation medication taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm.  The opinion further found that it was less likely than not that the Veteran's April 2007 subdural hematomas and grand mal seizures, and related residuals such as speech dysfunction, had been aggravated by (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to include coronary artery disease and hypertension or anti-coagulation medications taken to control peripheral vascular disease status post popliteal aneurysm resections and status post abdominal aortic aneurysm.  It was noted that the preponderance of the available medical evidence and expertise did not support the proximal causation, or aggravation of the April 2007 subdural hematomas and grand mal seizures, and residual speech dysfunction to any service-connected disability.  The examiner found the objective radiologic findings on computerized tomography of the head in April 2007 and May 2007 and on brain MRI in July 2008 showed evidence of subdural hematoma with left temporal lobe contusion and postconcussive cortical contusion (possibly related to head trauma.)  

It was further noted that recent medical literature indicated that head trauma was the most common cause of SDH, with the majority of cases related to motor vehicle accidents, falls, and assaults.  SDH were noted to form between the dura and the arachnoid membranes.  Acute SDH was usually caused by tearing of the bridging veins that drained from the surface of the brain to the dural sinuses.  Arterial rupture could also result in SDH, and that source accounted for approximately 20 to 30 percent of SDH cases.  It was noted that for chronic subdural hematoma, following the initial meningeal trauma and development of SDH, dural collagen synthesis was induced and fibroblasts spread over the inner surface of the dura to form a thick outer membrane.  Subsequently, a thinner inner membrane developed, resulting in complete encapsulation of the clot.  That occurs over a predictable time course of approximately two weeks.  Patients with significant cerebral atrophy were noted to be at high risk for SDH, and that category included the elderly, those with a history of chronic alcohol abuse, and those with previous traumatic brain injury.  In such patients, trivial head trauma or even pure whiplash injury in the absence of physical impact may produce an SDH.  Thus, SDH, and particularly chronic SDH, was seen in older adults more commonly than younger adults. 

The examiner also found that the Veteran's peripheral vascular disease was not caused or aggravated by, and was not otherwise related to, his popliteal aneurysm resections and abdominal aortic aneurysm resection.  It was noted that the preponderance of the available medical evidence and expertise did not support a clinical correlation of nexus or aggravation.  The examiner stated that those were entirely separate, unrelated conditions and that popliteal aneurysm resections and abdominal aortic aneurysm resection did not cause peripheral vascular disease.

Based upon the evidence of record, the Board finds that residuals of a stroke and seizure were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service or as a result of, or aggravated by, a service-connected disability.  The pertinent evidence of record shows that the service medical records are negative for stroke or seizures and that there was no evidence and no claim that the Veteran had stroke or seizures residuals prior to April 2007.  The August 2011, October 2013, and February 2014 VA opinions in this case are found to be persuasive.  The opinions are shown to have been based upon thorough examinations, review of the pertinent evidence of record, and the examiners provided adequate rationales.  Overall, the opinions are shown to have adequately considered the etiology theory and medical literature associating stroke to anti-coagulation medication use and the Veteran's assertion that he had no known head trauma prior to the April 2007 stroke.  

It is significant to note that the August 2011, October 2013, and February 2014 VA examiners are not shown to have impermissibly dismissed the Veteran's claim that he had no prior head trauma or the medical evidence associating strokes to anti-coagulation medication use.  The possible impact of blood thinners was considered, but it was the overall opinion of the examiners that the Veteran's residuals of a stroke and seizures were neither the result of, nor aggravated by, a service-connected disability or treatment for any such disability.  In fact, the October 2013 and February 2014 VA opinions indicate it was more likely the Veteran's stroke occurred as a result of the normal aging process and some minor trauma without significant contribution due to anti-coagulant use.  

The Board further finds that the opinions, to the extent, they indicate the Veteran sustained some minor trauma, possibly from a sneeze or other such imperceptible event, are not inconsistent with the Veteran's statements as to his recollection of events prior to his stroke in April 2007.  It is also significant to note that the February 2014 examiner found the objective radiologic findings showed evidence of left temporal lobe contusion and postconcussive cortical contusion that was possibly related to head trauma.

Although an April 2007 private medical consult report noted evidence of a subdural hematoma likely secondary to a combination of aspirin, Plavix, and Pletal for treatment of severe peripheral vascular disease, the examiner provided no rationale for the etiology opinion and cited no specific medical literature or medical finding in support of the opinion.  There is no indication that the examiner considered any other relevant factors, such as age.  A treating physician's opinion is not given greater weight over the opinion other physicians, and must be weighed with other opinions for probative value.  Winsett v. West, 11 Vet. App. 420 (1998); Guerrieri v. Brown, 4 Vet. App. 467 (1993); Williams v. Brown, 4 Vet. App. 270 (1993).  In the absence of supporting rationale or consideration of the Veteran's age as a factor in the development of his stroke, the April 2007 private examiner's etiology opinion is found to warrant a lesser degree of probative weight.  Furthermore, the other VA physicians have reviewed the medical records and weighed against a relationship.

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that the medical issue in this case is a complex matter not subject to lay observations and not a matter for which he is competent to provide opinion.  Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the Veteran's statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  As the VA medical opinion in this case are persuasive, the claim for entitlement to service connection must be denied.  

Furthermore, the Board notes that the Veteran's representative has submitted medical treatise evidence.  However, that evidence must be used by a competent medical professional to support an opinion.  Two VA physicians reviewed the file after that medical treatise evidence was submitted and nonetheless provided opinions that do not support the Veteran's claim.  Those physicians reviewed that evidence and other medical research in providing the negative opinions.

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and service connection must be denied.  



ORDER

Entitlement to service connection for the residuals of a stroke and seizure, to include as secondary to service-connected coronary artery disease and hypertension, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


